                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           )     CASE NO. 4:20-CR-009
NICHOLAS BRYANT MILLER                     )


             ORDER ON MOTION FOR LEAVE OF ABSENCE

      Before the Court, is defense counsel’s Motion for Leave of Absence for the

date of May 1, 2020. Good cause having been shown, the Motion is hereby granted.

      SO ORDERED this WKday of 0DUFK, 2020.



                                                 ____________________
                                                 _ ___________________
                                                 ___
                                                 Christopher
                                                 Christophherr L. Ray
                                                 United
                                                    i d States
                                                        S       Magistrate
                                                                     i
                                                 Judge Southern District of
                                                 Georgia Savannah Division
